DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korsmeyer (5,012,975).
Regarding claim 1, Korsmeyer shows A liquid slurry spraying system (figure) comprising: a nozzle body (21) having a spray tip (60) with a discharge orifice at a downstream end of the nozzle body; said nozzle body having a liquid flow passage (18) communicating with said spray tip; a supply of liquid slurry (36 and 33); said nozzle body having a liquid slurry inlet (the inlet to the section 48 of 21) communicating with said liquid flow passage from said liquid slurry supply for directing liquid slurry into said flow passage for discharge from said spray tip discharge orifice; and a bladed rotor (30) rotatably supported within said nozzle body adjacent an upstream of said liquid flow passage across from said liquid inlet for rotation as an incident to the direction of liquid slurry from said liquid inlet into said liquid flow passage for agitating the liquid slurry for direction to said spray tip (figure).  

Regarding claim 10, the nozzle body has an atomizing air inlet (to nozzle 51), an air cap (the cap that surrounds 51) supported at a downstream end of said nozzle body in surrounding relation to said spray tip, and said nozzle body and air cap having an air passage system for directing pressurized air about liquid discharging from said spray tip discharge orifice for atomizing and shaping liquid slurry discharging from the spray tip discharge orifice (figure).

Claim(s) 1-4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaus (3,201,083)
Regarding claim 1, Schaus shows A liquid slurry spraying system (figure 1) comprising: a nozzle body (10) having a spray tip (the outlet of 10) with a discharge orifice at a downstream end of the nozzle body; said nozzle body having a liquid flow passage (14) communicating with said spray tip; a supply of liquid slurry (the supply to the inlet to 10); said nozzle body having a liquid slurry inlet (the inlet to 10) communicating with said liquid flow passage from said liquid slurry supply for directing liquid slurry into said flow passage for discharge from said spray tip discharge orifice; and a bladed rotor (38) rotatably supported within said nozzle body adjacent an upstream of said liquid flow passage across from said liquid inlet for rotation as an incident to the direction of liquid slurry from said liquid inlet into said liquid flow passage for agitating the liquid slurry for direction to said spray tip (figure 1).  

Regarding claim 3, the bladed rotor has a plurality of circumferentially spaced vane elements (40).  
Regarding claim 4, in which said vanes each are disposed in angled relation to a longitudinal axis of the liquid flow passage (fig 1).
Regarding claim 6, in which said vanes each having a curved configuration with inwardly and outwardly curved sides and with the outwardly curved sides having a larger radius curvature than the inwardly curved sides, and the said rotor being 9LVM 289995 rotatably supported with the outwardly curved sides of said vanes successively coming into direct contact with liquid slurry directed into the liquid flow passage from said liquid inlet (figure 1, the vanes are curved).  
Regarding claim 7, the vanes have downstream ends disposed a greater distance from the liquid inlet than upstream ends such that liquid slurry directed from said liquid inlet imparts rotation to the vanes and is directed in a downstream direction through said liquid flow passage (fig 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Schaus (3,201,083).
Regarding claim 5, Schaus shows all aspects of the applicant’s invention as in claim 4 above, but fails to show that the vanes each are disposed at an angle of between 15 and 25 degrees to the longitudinal axis of said liquid flow passage. 
The examiner notes that the angle of the vanes is a results effective variable,. The steeper the angle, the faster the rotor will rotate and vice versa.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the vanes at an angle of 15-25 degrees from the longitudinal axis since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior at fails to disclose or render obvious a bladed rotor supported by a valve needle in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eberle (3,622,126), Brown (5,529,245), Riley (1,041,165) and Buckner (2014/0042246) all shows devices similar to the present invention but lack all the claimed structure.


 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        2/10/2022